UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-20900 COMPUWARE CORPORATION (Exact name of registrant as specified in its charter) Michigan 38-2007430 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) One Campus Martius, Detroit, MI 48226-5099 (Address of principal executive offices including zip code) Registrant's telephone number, including area code: (313) 227-7300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes T No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesT No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer TAccelerated filer oNon-accelerated filer o (Do not check if a smaller reporting company)Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o NoT Indicate the number of shares outstanding of each of the issuer's class of common stock, as of the latest practicable date: As of February 4, 2013, there were outstanding212,214,825 shares of Common Stock, par value $.01, of the registrant. PARTI. FINANCIAL INFORMATION Page Item1. Financial Statements Condensed Consolidated Balance Sheets as of December 31, 2012 and March 31, 2012 3 Condensed Consolidated Statements of Comprehensive Income for the three months and nine months ended December 31, 2012 and 2011 4 Condensed Consolidated Statements of Cash Flows for the nine months ended December 31, 2012 and 2011 5 Notes to Condensed Consolidated Financial Statements 6 Report of Independent Registered Public Accounting Firm 26 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 27 Item3. Quantitative and Qualitative Disclosures About Market Risk 53 Item4. Controls and Procedures 53 PARTII. OTHER INFORMATION Item1A. Risk Factors 54 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 56 Item5. Other Information 57 Item6. Exhibits 58 SIGNATURES 59 2 Table of Contents COMPUWARE CORPORATION AND SUBSIDIARIES Condensed Consolidated Balance Sheets (In Thousands) (Unaudited) December31, March31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Deferred tax asset, net Income taxes refundable Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, LESS ACCUMULATED DEPRECIATION AND AMORTIZATION CAPITALIZED SOFTWARE AND OTHER INTANGIBLE ASSETS, NET ACCOUNTS RECEIVABLE DEFERRED TAX ASSET, NET GOODWILL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Income taxes payable Deferred revenue Total current liabilities LONG TERM DEBT DEFERRED REVENUE ACCRUED EXPENSES DEFERRED TAX LIABILITY, NET Total liabilities SHAREHOLDERS' EQUITY: Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See notes to condensed consolidated financial statements. 3 Table of Contents COMPUWARE CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Comprehensive Income (In Thousands, Except Per Share Data) (Unaudited) ThreeMonthsEnded NineMonthsEnded December31, December31, REVENUES: Software license fees $ Maintenance fees Subscription fees Professional services fees Application services fees Total revenues OPERATING EXPENSES: Cost of software license fees Cost of maintenance fees Cost of subscription fees Cost of professional services Cost of application services Technology development and support Sales and marketing Administrative and general Total operating expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE), NET ) ) INCOME BEFORE INCOME TAX PROVISION INCOME TAX PROVISION NET INCOME $ Basic earnings per share $ Diluted earnings per share $ OTHER COMPREHENSIVE INCOME (LOSS), BEFORE TAX Foreign currency translation adjustments $ $ ) $ ) $ ) TAX ATTRIBUTES OF ITEMS IN OTHER COMPREHENSIVE INCOME Foreign currency translation adjustments ) ) ) OTHER COMPREHENSIVE INCOME (LOSS), NET OF TAX ) ) COMPREHENSIVE INCOME $ See notes to condensed consolidated financial statements. 4 Table of Contents COMPUWARE CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (In Thousands) (Unaudited) NineMonthsEnded December31, CASH FLOWS PROVIDED BY OPERATING ACTIVITIES: Net income $ Adjustments to reconcile net income to net cash provided by operations: Depreciation and amortization Stock award compensation Deferred income taxes Other Net change in assets and liabilities, net of effects from currency fluctuations and acquisitions: Accounts receivable ) Prepaid expenses and other current assets ) Other assets ) Accounts payable and accrued expenses ) Deferred revenue ) ) Income taxes Net cash provided by operating activities CASH FLOWS USED IN INVESTING ACTIVITIES: Purchase of: Business, net of cash acquired - ) Property and equipment ) ) Capitalized software ) ) Other ) ) Net cash used in investing activities ) ) CASH FLOWS PROVIDED BY (USED IN) FINANCING ACTIVITIES: Proceeds from borrowings Payments on borrowings ) ) Net proceeds from exercise of stock awards including excess tax benefits Employee contribution to stock purchase plans Repurchase of common stock ) ) Net cash provided by (used in) financing activities ) EFFECT OF EXCHANGE RATE CHANGES ON CASH ) ) NET CHANGE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ See notes to condensed consolidated financial statements. 5 Table of Contents Note 1 - Basis of Presentation The accompanying unaudited condensed consolidated financial statements (“financial statements”) include the accounts of Compuware Corporation and its wholly owned subsidiaries (collectively, the "Company", “Compuware”, “we”, “our” and “us”). All inter-company balances and transactions have been eliminated in consolidation. The financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and notes required by U.S. GAAP for complete financial statements. U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, contingencies and results of operations. While management has based their assumptions and estimates on the facts and circumstances existing at December 31, 2012, final amounts may differ from these estimates. In the opinion of management of the Company, the accompanying financial statements reflect all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results for the interim periods presented. These financial statements should be read in conjunction with the Company's audited consolidated financial statements and notes thereto for the year ended March 31, 2012 included in the Company's annual report on Form 10-K filed with the Securities and Exchange Commission (“SEC”). The condensed consolidated balance sheet at March 31, 2012 has been derived from the audited financial statements at that date but does not include all information and footnotes required by U.S. GAAP for complete financial statements. The results of operations for interim periods are not necessarily indicative of results expected to be achieved for the full fiscal year. Basis for Revenue Recognition The Company derives its revenue from licensing software products; providing maintenance and support services for those products; and rendering web performance, professional and application services. Our software solutions are comprised of license fees, maintenance fees, subscription fees and software related professional services fees. We sometimes enter into arrangements that include both software related deliverables (licensed software products, maintenance services or software related professional services) and non-software deliverables (web performance services, professional services unrelated to our software products or application services). Our web performance services and application services do not qualify as software deliverables because our license grant does not allow the customer the right or capability to take possession of the software. For arrangements that contain both software and non-software deliverables, in accordance with ASC 605 “Revenue Recognition,” we allocate the arrangement consideration to the non-software deliverables as a group, and to the software deliverables as a group (the “Deliverable Groups”). We determine the selling price to allocate the arrangement consideration to the Deliverable Groups based on the following hierarchy of evidence: vendor specific objective evidence of selling price (“VSOE,” meaning price when sold separately) if available; third-party evidence of selling price if VSOE is not available; or best estimated selling price if neither VSOE nor third-party evidence is available. We currently are unable to establish VSOE or third-party evidence of selling price for either our software related deliverables or our non-software deliverables. Therefore, the best estimate of selling price for each Deliverable Group is determined primarily by considering various factors, including, but not limited to stated renewal rates in a contract, if any, the historical selling price of these deliverables in similar stand-alone transactions and pricing practices. Total arrangement consideration is then allocated on the basis of the Deliverable Group’s relative selling price. 6 Table of Contents Once we have allocated the arrangement consideration between the Deliverable Groups, we recognize revenue as described in the respective software license fees, maintenance fees, subscription fees, professional services fees and application services fees sections below. In order for a transaction to be eligible for revenue recognition, the following revenue criteria must be met: persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable, and collectability is reasonably assured. We evaluate collectability based on past customer history, external credit ratings and payment terms within various customer agreements. Software license fees The Company's software license agreements provide our customers with a right to use our software perpetually (perpetual licenses) or during a defined term (time-based licenses). Assuming all revenue recognition criteria are met, perpetual license fee revenue is recognized using the residual method, under which the fair value, based on VSOE, of all undelivered elements of the agreement (i.e., maintenance and software related professional services) is deferred. VSOE is based on rates charged for maintenance and professional services when sold separately. The remaining portion of the fee is recognized as license fee revenue upon delivery of the products. For revenue arrangements where there is a lack of VSOE for any undelivered elements, license fee revenue is deferred and recognized upon delivery of those elements or when VSOE can be established. However, when maintenance or software related professional services are the only undelivered elements, the license fee revenue is recognized on a ratable basis over the longer of the maintenance term or the period the software related professional services are expected to be performed. Such transactions include time-based licenses and certain unlimited capacity licenses, as the Company has not established VSOE for the undelivered elements in these arrangements. In order to comply with SEC Regulation S-X, Rule 5-03(b), which requires product, services and other categories of revenue to be displayed separately on the income statement, the Company separates the license fee, maintenance fee and software related professional services fee (which is included in professional services fees) associated with these types of arrangements based on its determination of fair value. The Company applies VSOE for maintenance related to perpetual license transactions and standalone software related professional services arrangements as a reasonable and consistent approximation of fair value to separate license fee, maintenance fee and software related professional services fee revenue for income statement classification purposes. The Company offers flexibility to customers purchasing licenses for its products and related maintenance. Terms of these transactions range from standard perpetual license sales that include one year of maintenance to large multi-year (generally two to five years), multi-product contracts. The Company allows deferred payment terms with installments collectable over the term of the contract. Based on the Company’s successful collection history for deferred payments, license fees (net of any financing fees) are generally recognized as revenue as discussed above. In certain transactions where it cannot be concluded that the fee is fixed or determinable due to the nature of the deferred payment terms, the Company recognizes revenue as payments become due. Financing fees are recognized as interest income over the term of the related receivable. 7 Table of Contents Maintenance fees The Company’s maintenance arrangements allow customers to receive technical support and advice, including problem resolution services and assistance in product installation, error corrections and any product enhancements released during the maintenance period. The first year of maintenance is generally included with all license agreements. Maintenance fees are recognized ratably over the term of the maintenance arrangements, which generally range from one to five years. Subscription fees Subscription fees relate to arrangements that permit our customers to access and utilize our web performance services and are delivered on a software-as-a-service (“SaaS”) basis. Subscription fees are deferred upon contract execution and are recognized ratably over the term of the subscription. Professional services fees The Company provides a broad range of IT services for mainframe, distributed, web and mobile environments, including mobile computing application development and integration, package software customization, cloud computing consulting, development and integration of legacy systems, IT portfolio management services, enterprise legacy modernization services and application performance management. The Company also offers implementation, consulting and training services in tandem with the Company’s software solutions offerings, which are referred to as software related professional services. Professional services fees are generally based on hourly or daily rates. Revenues from professional services are recognized in the period the services are performed provided that collection of the related receivable is reasonably assured. For development services rendered under fixed-price contracts, revenues are recognized using the proportional performance method and if it is determined that costs will exceed revenue, the expected loss is recorded at the time the loss becomes apparent. Application services fees Our application services fees consist of fees related to our Covisint on-demand software including associated services. The arrangements do not provide customers the right to take possession of the software at any time, nor do the arrangements contain rights of return. Many of our application services fee contracts include a services project fee and a subscription fee for ongoing platform-as-a-service (“PaaS”) operations. Certain services related to these projects have stand-alone value (e.g., other vendors provide similar services) and qualify as a separate unit of accounting. Therefore, the services are recognized as delivered. For those services that do not have stand-alone value, the revenue is deferred and recognized over the longer of the committed term of the subscription agreement (generally one to five years) or the expected period the customer will receive benefit (generally five years). The recurring fees are recognized over the applicable service period. 8 Table of Contents Deferred revenue Deferred revenue consists primarily of billed and unbilled maintenance and subscription fees related to the future service period of maintenance and subscription agreements in effect at the reporting date. Deferred license, software related services and application services fees are also included in deferred revenue for those arrangements that are being recognized over time. Sales commission costs that directly relate to revenue transactions that are deferred are recorded as “prepaid expenses and other current assets” or non-current “other assets”, as applicable, in the condensed consolidated balance sheets and recognized as "cost of application services" or“sales and marketing” expenses, as applicable, in the condensed consolidated statements of comprehensive income over the revenue recognition period of the related customer contracts. Research and development Research and development (“R&D”) costs primarily include the cost of programming personnel and amounted to $26.2 million and $22.6 million for the three months ended December 31, 2012 and 2011, respectively, and $77.7 million and $62.2 million for the nine months ended December 31, 2012 and 2011, respectively. R&D costs related to our software products and web performance services in the condensed consolidated statements of comprehensive income are reported as “technology development and support” and for our application services network, the costs are reported as “cost of application services”. Income Taxes The Company accounts for income taxes under the asset and liability method, which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements. Under this method, deferred tax assets and liabilities are determined based on the differences between the financial statements and tax bases of assets and liabilities and net operating loss and credit carryforwards using enacted tax rates in effect for the year in which the differences are expected to reverse. The effect of a change in tax rates on deferred tax assets and liabilities is recognized in the period that includes the enactment date. The Company does not permanently reinvest any earnings in its foreign subsidiaries and recognizes all deferred tax liabilities that arise from outside basis differences in its investment in subsidiaries. The Company records net deferred tax assets to the extent it believes these assets will more likely than not be realized. These deferred tax assets are subject to periodic assessments as to recoverability and if it is determined that it is more likely than not that the benefits will not be realized, valuation allowances are recorded which would increase the provision for income taxes. In making such determination, the Company considers all available positive and negative evidence, including future reversals of existing taxable temporary differences, projected future taxable income, tax planning strategies and recent financial operations. Interest and penalties related to uncertain tax positions are included in the income tax provision. The Company’s effective tax rate for the nine months ended December 31, 2012 was 36.7% compared to 33.1% for the nine months ended December 31, 2011. The effective tax rate was higher primarily due to a reversal of the valuation allowance associated with the Brownfield Redevelopment (“Brownfield”) tax credit resulting in a $5.0 million reduction to the Company’s income tax provision for the nine months ended December 31, 2011. The reversal was recorded as a result of legislation enacted in May 2011 that amended Michigan’s Income Tax Act to implement a comprehensive set of tax changes effective January 2012. One part of the legislation contains provisions that replaced the Michigan Business Tax (“MBT”) with a new corporate income tax. Certain credits allowed under the MBT, including the Brownfield tax credit, will continue to be effective under the revised Income Tax Act. This will allow the Company to reduce its future tax liability for the duration of the credit carryforward period. 9 Table of Contents Cash paid for income taxes was $3.7 million and $11.6 million for the nine months ended December 31, 2012 and 2011, respectively. The American Taxpayer Relief Act (“ATRA”) was signed into law on January 2, 2013. The ATRA extended the research and experimentation credit retroactively to January 1, 2012; under the prior law the credit expired on December 31, 2011. The new legislation extends the credit only through December 2013. The cumulative benefit of this reinstatement from January 2012 through March 2013 will be recognized entirely during the fourth quarter of fiscal 2013, and is not expected to be material. Recently Issued Accounting Pronouncements In July 2012, the FASB issued Accounting Standard Update (“ASU”) No. 2012-02, “Intangibles – Goodwill and Other (Topic 350).” The amendments in this ASU allow an entity to first assess qualitative factors to determine whether the existence of events and circumstances indicates that it is more likely than not that an indefinite-lived intangible asset is impaired. If an entity concludes that it is not more likely than not that the indefinite-lived intangible asset is impaired, then the entity is not required to take further action. However, if an entity concludes otherwise, then it is required to determine the fair value of the indefinite-lived intangible asset and perform the quantitative impairment test by comparing the fair value with the carrying amount in accordance with Subtopic 350-30. This ASU is effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. The requirements of this ASU were adopted during our quarter ended September 30, 2012 and did not have a significant impact on our disclosures. In December 2011, the FASB issued Accounting Standard Update (“ASU”) No. 2011-11, “Balance Sheet (Topic 210)”. The amendments in this ASU require improved disclosure information about financial instruments and derivative instruments that are either offset or subject to an enforceable master netting arrangement or similar agreement. This ASU should be applied retrospectively for all comparative periods presented for annual periods beginning on or after January 1, 2013 and interim periods within those annual periods. We plan to adopt this ASU in fiscal 2014 and do not expect this to have a significant impact on our disclosures. In September 2011, the FASB issued ASU No. 2011-08, “Intangibles – Goodwill and Other (Topic 350)”. The amendments in this ASU allow an entity to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount before performing the first step of the two-step impairment test. If it is determined that it is more likely than not that the fair value of a reporting unit is less than its carrying amount, then the entity must perform additional impairment testing. Otherwise, performing the two-step impairment test is not necessary. This ASU is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. The requirements of this ASU were adopted during our quarter ended June 30, 2012 and did not have a significant impact on our disclosures. 10 Table of Contents Note 2 – Financing Receivables The Company allows deferred payment terms that exceed one year for customers purchasing licenses (perpetual or time-based) for our software products and the related maintenance services (“multi-year deferred payment arrangements”). A financing receivable exists when the license transfers to the customer or the related maintenance service has been provided (i.e., revenue recognition has occurred) prior to the due date of the related receivable. Our products financing receivables primarily consist of the perpetual license portion of outstanding multi-year deferred payment arrangements. As of December 31, 2012, our loans receivable balance consisted of a note due from ForeSee Results, Inc. The terms of the note require quarterly payments of principal and interest through March 31, 2015 at an annual interest rate of 7.0%. The following is an aged analysis of our products and loans financing receivables based on invoice dates as of December 31, 2012 and March 31, 2012 (in thousands): AsofDecember31,2012 Greaterthan 0-29days 30-90days 90days Total past past past financing invoicedate invoicedate invoicedate Unbilled receivables Pass rating Software products $ $ $
